NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BARBARA A. STUART ROBINSON,                     No. 20-35669

                Plaintiff-Appellant,            D.C. No. 3:19-cv-05695-RJB

 v.
                                                MEMORANDUM*
GREATER LAKES RECOVERY
CENTER,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert J. Bryan, District Judge, Presiding

                             Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Barbara A. Stuart Robinson appeals pro se from the district court’s summary

judgment in her 42 U.S.C. § 1983 action alleging federal and state law claims

related to her involuntary detention and treatment at defendant Greater Lakes




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Recovery Center (“Greater Lakes”). We have jurisdiction under 28 U.S.C. § 1291.

We review de novo. City of Martinez v. Texaco Trading & Transp., Inc., 353 F.3d

758, 761 (9th Cir. 2003). We affirm.

       The district court properly granted summary judgment for Greater Lakes on

the basis of res judicata because Robinson raised, or could have raised, her claims

in her prior Washington state court action, which involved the same parties and

resulted in a final judgment on the merits. See Holcombe v. Hosmer, 477 F.3d

1094, 1097 (9th Cir. 2007) (federal court must apply state law regarding res

judicata to a prior state court judgment); Ofuasia v. Smurr, 392 P.3d 1148, 1154

(Wash. App. 2017) (setting forth elements of res judicata under Washington law);

Karlberg v. Otten, 280 P.3d 1123, 1130 (Wash. App. 2012) (“[R]es judicata

prohibits the relitigation of claims and issues that were litigated, or could have

been litigated, in a prior action[.]”).

       AFFIRMED.




                                           2                                    20-35669